Citation Nr: 0017017	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  94-39 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Whether the veteran's fee basis outpatient medical care was 
properly terminated.

(Service connection and increased evaluation issues on appeal 
are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The veteran served on active duty from May 1985 to March 
1991.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Department of Veterans 
Affairs (VA) Medical Center in Portland, Oregon.  


FINDING OF FACT

1.  The veteran apparently began receiving private outpatient 
care for his service-connected back disability under the fee-
basis program in 1992.

2.  A September 1993 VA letter reveals that continuation of 
authorization for continued fee-basis outpatient physical 
therapy treatment was denied because it was determined that 
the procedure was considered maintenance and that the veteran 
could contact Rehabilitation to schedule an appointment for 
instructions in home exercise and heat applications.


CONCLUSION OF LAW

The decision to discontinue authorization for fee-basis 
outpatient care for the veteran was not arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law.  38 U.S.C.A. §§ 1701, 1703, 1710, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 17.52 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking the continuation of authorization to 
receive fee-basis outpatient medical care for his service-
connected spine disability.  He contends that physical 
therapy should not have been discontinued for his spine 
disability because he is outside the range of geographic 
accessibility, his circumstances have not changed since the 
therapy was originally approved, and it is the only effective 
way to manage his back pain.  

A January 1992 report of an X-ray examination of the cervical 
and thoracic spine from Salem Hospital, as well as the report 
of an August 1992 X-ray examination of the cervical spine 
from Kaiser Permanente, reveals no significant abnormality.  
An X-ray examination of the cervical and thoracic spine in 
February 1993 by Kaiser Permanente showed Schmorl's nodes 
from T7-10, with no evidence of fracture or dislocation; it 
was noted that the veteran had been in a motor vehicle 
accident on the day of the examination.  A Kaiser Physical 
Therapy report for June 1993 reveals that the veteran was to 
receive a home cervical traction unit supplied by VA.  
According to a July 1993 VA Report of Special Incident, the 
veteran had acute cervical spasm after being involved in the 
"take down" of an agitated patient at the hospital where he 
worked.  According to a July 1993 statement from a physical 
therapist with Keizer Physical Therapy, the veteran had been 
treated from July 1992 to June 1993 for his service-connected 
spine disability and had gained significant relief.  He was 
using a cervical traction unit and TENS at home.  It was 
noted that authorization for ongoing physical therapy 
treatment for 2-3 times a week for six months would make it 
easier for all involved in the management of the veteran's 
case.  

According to an August 1993 opinion from a VA physician 
consultant with Rehabilitation Medicine, there was 
insufficient medical information to recommend physical 
therapy for six months.  It was noted that the veteran's 
condition was fairly static.  An orthopedic evaluation was 
suggested to determine the need for prolonged therapy as 
opposed to the use of local heat and exercise at home.  
According to a September 1993 VA letter to Keizer Physical 
Therapy from the Chief of the VA Medical Administration 
Service, authorization for continued fee-basis outpatient 
physical therapy treatment was denied because it was 
determined that the procedure was considered maintenance and 
that the veteran could contact Rehabilitation to schedule an 
appointment for instructions in home exercise and heat 
applications.  An October 1993 letter to the veteran from the 
VA supervisor of the Fee Services Section reveals that the 
veteran had rejected a referral to the VA Pain Management 
program and a referral to the orthopedic clinic for 
evaluation of a further course of treatment.  It was noted 
that a request for VA authorization of an exercise program at 
the Courthouse Fitness Center was denied because VA has no 
authority to provide for programs where there is no one-on-
one supervision by a therapist and no authority to provide 
for membership dues.  Also on file is a copy of Magusin v. 
Derwinski, 2 Vet.App. 547 (1992), a single judge Memorandum 
Decision that was submitted by the veteran.  According to 
this decision, the Board is not free to ignore or disregard 
the opinion of a treating physician.

The statute and regulation involved in this case, 38 U.S.C.A. 
§ 1703(a) and 38 C.F.R. § 17.52 provide, in pertinent part, 
that when VA facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
the care or services required, the Secretary, as authorized 
in § 1710 of this title, may contract with non-VA facilities 
in order to furnish hospital care or medical services to a 
veteran for the treatment of a service-connected disability 
or any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability.  The 
term "medical services," as defined in 38 U.S.C.A. § 1701(6), 
includes outpatient treatment.

The veteran's basic eligibility to receive some form of 
outpatient care through VA for his spine disability is not in 
dispute; the matter of authorization of the medical services 
was decided in his favor as he was found to be in need of the 
treatment and it was appropriate for his conditions.  While 
he had received his care from private providers at VA expense 
under the fee-basis program, the VA Medical Director of an 
Outpatient Clinic decided to terminate this fee-basis status, 
concluding in September 1993, as noted above, that the 
veteran's further outpatient treatment at government expense 
was considered maintenance and should be accomplished through 
exercise and heat applications at home.  It was noted in 
October 1993 that the veteran had rejected suggestions from 
VA for treatment at a VA Pain Management program and for 
orthopedic evaluation.

Once eligibility for fee-basis care is established, the 
decision to authorize fee-basis care is entirely at the 
discretion of the Secretary ("shall" vs. "may").  38 U.S.C. § 
1710(a)(1) ("The Secretary shall furnish hospital care, and 
may furnish nursing home care . . . to a veteran who has a 
service connected disability rated at 50 percent or more." 
(emphasis added)); see Corry v. Derwinski, 3 Vet. App. 231, 
235 (1992) (38 C.F.R. § 3.109(b)'s use of the word "may" 
commits the decision to extend the filing period of a notice 
of disagreement to the sole discretion of the Secretary); 
accord Willis v. Brown, 6 Vet. App. 433, 435 (1994) (38 
C.F.R. § 13.59(a)); Scott v. Brown, 7 Vet. App. 184 (1994) 
(38 C.F.R. § 3.109(b)).

The Board has no authority to review decisions made by the 
Secretary which rest entirely within his discretion in the 
absence of evidence that such determination was arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law.  Malone v. Gober, 10 Vet.App. 539 
(1997).  In this case, it was determined that continued 
physical therapy was the equivalent of maintenance therapy 
and could be accomplished at home.  The veteran rejected 
suggestions by VA that he either enroll in a VA Pain 
Management program or be evaluated by orthopedics.  The 
medical records on file at the time of this decision include 
X-rays of the cervical and thoracic spine that do not show 
any fracture or dislocation.  The Board notes that the 
cervical strain incurred in July 1993, as the result of a 
physical confrontation with a patient at the hospital where 
he worked, was considered acute.  Consequently, the Board 
finds that no evidence has been presented for the Board to 
conclude that the decision to discontinue the veteran's fee-
basis outpatient medical care was arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with law.

Accordingly, for the above reasons and bases, it can only be 
concluded that the veteran's fee-basis outpatient medical 
care was properly discontinued.  38 U.S.C.A. §§ 1701, 1703, 
1710; 38 C.F.R. § 17.52.




ORDER

The appeal is denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

